Citation Nr: 9935509	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 30 percent disability rating for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by severe 
occupational and social impairment due to chronic 
irritability, violent outbursts, suicidal ideation, 
difficulty adapting to a worklike setting, and near-
continuous depression.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a disability rating higher than 30 
percent is warranted for his PTSD.  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the 30 percent rating initially 
assigned for his PTSD, and the rating schedule provides for 
ratings higher than 30 percent for PTSD.  Therefore, the 
Board finds that the veteran's claim for an increased rating 
is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
higher rating has been pending, revised criteria for rating 
mental disorders, including PTSD, became effective.  See 61 
Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the present 
case, the Board finds that the regulations in effect prior to 
November 6, 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply that version 
of the regulations to his claim.

Under the former regulations, the criteria for ratings of 30 
percent or more for PTSD were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  ................................................................. 
100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  
.............................. 70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
are so reduced as to result in 
considerable industrial impairment  
................... 50

Definite impairment in the ability to 
establish Ability to establish and 
maintain effective and wholesome 
relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment  
.......................... 30

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion issued November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  With these considerations in mind, 
the Board will address the merits of the claim at issue.

On VA examination in April 1994, the veteran reported that he 
had experienced mental and emotional problems since his 
service in Vietnam.  He stated that he served in Vietnam in 
1967 and 1968, in an artillery unit.  He reported that his 
unit fired and received a great deal of artillery fire, and 
that he had seen men beside him killed by gunfire.  He 
reported that he was moody and irritable, and that he had 
angry outbursts.  He reported that he had difficulty 
sleeping.  He reported that he did not like to be around 
crowds and that he did not like to leave home.  He reported 
that he did some part time work, but that he had not held 
full time work since 1984.  He stated that he no longer kept 
guns, and that he did not like to watch television.  He 
stated that seeing Asian people reminded him of his 
experiences in Vietnam.  He reported that he was married, and 
lived with his wife, children, and stepchildren.  He 
indicated that his behavior jeopardized his marriage.  The 
examining psychiatrist noted that the veteran's mood was very 
depressed, and that he was very emotional and tearful when 
talking about his experiences.  The examiner diagnosed PTSD.

In a July 1996 hearing at the RO, the veteran reported that 
he had nightmares about Vietnam, and awoke to find his bed 
soaked with sweat.  He reported that he had problems with 
nervousness and irritability.  He reported that he often 
yelled at his children.  The veteran's wife reported that the 
veteran had unpredictable outbursts of anger.  The veteran 
stated that he sometimes took Valium to try to keep himself 
calmer.  He reported that he mostly tried to stay at home and 
avoid being around people.  He reported that he worked part 
time, selling things at a flea market.  He reported that he 
had not worked full time since 1982, when he had worked as a 
saw operator.  He reported that he had not been able to 
function in that and other jobs, as he was easily agitated.

In September 1996, the veteran had a VA psychiatric 
examination and a social and industrial survey.  He reported 
that he felt a great deal of fear and nervousness.  He 
reported a history of suicidal thoughts, and he indicated 
that he had gotten rid of the guns that he had previously 
owned.  He reported that he could not stand to be around 
crowds or groups of people.  He reported that his temper 
caused problems in his marriage.  He reported a history of 
violence toward his wife.  He reported that he had flashbacks 
and frequent crying spells.  The veteran and his wife 
reported that the veteran sometimes went and stayed by 
himself in the woods for two or three days when he had 
flashbacks, and when he felt that he might lose control and 
become violent.  The veteran and his wife reported a history 
of separations during their marriage, and the veteran's wife 
reported that she planned to leave the veteran if he did not 
get help.  The veteran reported that when he saw an Asian 
person, he immediately left wherever he was, because he was 
afraid of losing control.  The examining psychiatrist noted 
that the veteran had a depressed mood and a very labile 
affect, and that he cried a lot while talking about his 
experiences in Vietnam.  The examiner described the veteran's 
PTSD as moderate to severe, and assigned a Global Assessment 
of Functioning (GAF) score of 65 to 70.

On VA examination in May 1997, the veteran stated that he was 
constantly irritable and depressed.  He reported that he had 
flashbacks to Vietnam.  He reported that he took medication 
for PTSD and insomnia, but stated that he continued to have 
problems.  He reported that he had not done any work 
recently.  The veteran's wife reported that he had not been 
physically abusive recently, but that he had nightmares and 
talked crazy.  The examining psychiatrist found that the 
veteran's PTSD was severe and chronic, with serious symptoms 
in the form of depression, anger, violent outbursts, and 
insomnia, producing serious impairment in social and 
occupational functioning.  The examiner assigned a GAF score 
of 48.

The veteran has reported that he is constantly irritable and 
depressed.  He has indicated that he stopped working full 
time because he had difficulty being around people.  He has 
indicated that he does some part time work in the form of 
selling things at flea markets.  His PTSD symptoms include 
violent outbursts, which have reportedly been damaging to the 
stability of his family life.  His wife has reported that he 
sometimes speaks in a crazy way.  He sometimes leaves home 
and stays by himself for two or three days when he feels out 
of control.  The veteran's statements and the findings of 
professionals who have examined the veteran indicate 
manifestations of his PTSD severely impair his ability to 
maintain personal relationships and to obtain and retain 
employment.  The evidence does not show that his symptoms 
lead him to be virtually isolated in the community, or to be 
unable to obtain or retain employment, such as would warrant 
a 100 percent rating.

The Court has indicated that when an appeal ensues from a 
veteran's disagreement with the rating assigned in connection 
with his original claim, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran 
appealed the rating initially assigned for his PTSD.  The 
evidence indicates that, at least from the time that service 
connection was awarded for the veteran's PTSD, the 
manifestations of his PTSD have been so disabling as to 
warrant the 70 percent rating that the Board is awarding in 
this decision.  The disability has not significantly changed 
since that time.  Therefore, a uniform evaluation, rather 
that staged ratings, is appropriate in this case.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

